WHITE AND WILLIAMS LLP
Amy E. Vulpio, Esq.
James C. Vandermark, Esq.
7 Times Square, Suite 2900
New York, NY 10036
(212) 244-9500
vulpioa@whiteandwilliams.com
vandermarkj@whiteandwilliams.com

Counsel to Heidi J. Sorvino, Esq.,
 as the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                      Chapter 11

    60 91st Street Corp.,                                       Case No. 20-10338 (SCC)
                                    Debtor.



      ORDER AUTHORIZING SALE OF SUBSTANTIALLY ALL ASSETS OF THE
    DEBTOR, INCLUDING REAL PROPERTY, PURSUANT TO BANKRUPTCY CODE
        §§ 105, 363, 365 AND 1146 AND BANKRUPTCY RULES 6004 AND 6006

Upon the motion (the “Motion”)1 of Heidi J. Sorvino, Esq., as Chapter 11 Trustee (the “Chapter

11 Trustee”) of 60 91st Street Corp. (the “Debtor”), the debtor in the above-captioned Chapter 11

bankruptcy case, seeking the entry of an order in accordance with §§ 105, 363, 365 and 1146 of

Title 11, United States Code, Federal Rules of Bankruptcy Procedure 2002, 6004, and 6006, Local

Rule 6004-1, and the Amended Guidelines for the Conduct of Asset Sales established pursuant to

General Order M-383 (the “Sale Guidelines”): (a) authorizing and approving the procedures,

terms and conditions (the “Sale Terms”) for a public auction (the “Auction”) and the sale (the

“Sale”) of substantially all of the Debtor’s assets (the “Assets”), consisting primarily of the real



1
 All capitalized terms used but not otherwise defined herein shall have the same meanings given to them in the
Motion.


26313488v.1
property known as and located at 60 West 91st Street, New York, New York (the “Real

Property”), free and clear of all liens, claims, and encumbrances, including without limitation, to

the maximum extent permitted by applicable law, any unexpired leases not expressly assumed by

the Debtor and any other possessory rights to occupy the Real Property or any portion thereof

(collectively, “Liens”), with such Liens attaching to the proceeds of the Sale, to the bidder

tendering the highest or best offer; (b) authorizing and approving the assumption and assignment

of a certain unexpired lease of residential real property of which the Debtor is a party in connection

therewith (the “Assumed Lease”) (c) establishing a procedure to confirm the highest or best offer

received for the Assets; (d) approving the form, time and scope of notice of the Sale; and (e) granting

related relief; and after due deliberation and consideration of all the facts and circumstances herein;

and upon the record of the hearing on the Motion (the “Procedures Hearing”); and upon the Sale

Procedure Order, which approved the Sale Terms; and upon the Declaration of Richard B. Maltz

(the “Maltz Declaration”) on behalf of Maltz Auctions, Inc. (“Maltz”) and the Declaration of

Greg Corbin (the “Corbin Declaration” and collectively with the Maltz Declaration the “Broker

Declarations”) on Behalf of Rosewood Realty Group (“Rosewood” and together with Maltz,

collectively, the “Brokers”), in further support of the Motion and the Sale of the Assets to the

Successful Bidder for a purchase price of $3,100,000.00, and upon the Sale Terms and the Purchase

and Sale Agreement (“PSA”) entered into by the Chapter 11 Trustee and Pinetree Group, Inc.

(“PGI”); and upon the affidavits of service of the Motion, the Sale Procedure Order, the Notice of

Sale, and the Notice of Presentment of Final Order, all on file with the Clerk of the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”); and

appropriate notice having been given and no further notice being necessary or required; and after




26313488v.1
due deliberation and sufficient cause appearing therefor; and the relief sought being determined to

be in the best interests of the Debtor’s estate and creditors, it is hereby FOUND THAT

         1.    The Bankruptcy Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§

157 and 1334 and this matter is a core proceeding under 28 U.S.C. 157(b)(2)(A), (N). Venue in

this district is proper under 28 U.S.C. §§ 1408 and 1409.

         2.    Proper, timely, adequate and sufficient notice of the Motion, the Sale Hearing,

and the transactions contemplated thereby has been provided in accordance with Bankruptcy

Code §§ 102(1), 363, 365 and 1146 and Bankruptcy Rules 2002 and 6004, 9006, 9007, and 9014,

which notice adequately described the nature of the Sale Hearing and the relief requested in the

Motion and which notice was good and sufficient, and appropriate under the particular

circumstances and no other or further notice of the Motion, the Sale Hearing and the transactions

contemplated thereby, or of the entry of this Order is required.

         3.    The marketing efforts undertaken by the Chapter 11 Trustee and the Brokers as

described in the Broker Declarations, the Notice of Sale, and all other notices given in

connection with the relief sought in the Motion, that was provided by the Chapter 11 Trustee,

is and shall be, deemed good and sufficient service and no further notice of the relief provided

for herein is necessary or required.

         4.    The Chapter 11 Trustee has full power and authority to consummate the

transactions contemplated by this Order, including executing all necessary documents to

consummate the sale of the Assets, and assigning the Assumed Lease.

         5.    The Chapter 11 Trustee has advanced sound business justifications for seeking to

sell the Assets under the Sale Terms as demonstrated at the Sale Hearing, and the Sale under

those Sale Terms is a reasonable exercise of the Chapter 11 Trustee's business judgment.



26313488v.1
         6.    The PSA was negotiated, proposed and entered into by the Chapter 11 Trustee

and the Successful Bidder without collusion, in good faith, and from arm's-length bargaining

positions. Neither the Chapter 11 Trustee nor the Successful Bidder has engaged in any conduct

that would cause or permit the PSA to be voided under Section 363(n) of the Bankruptcy Code.

         7.    The Successful Bidder is a good faith purchaser within the meaning of Section

363(m) of the Bankruptcy Code and, as such, is entitled to all the protections afforded thereby.

The Successful Bidder will be acting in good faith within the meaning of Section 363(m) of the

Bankruptcy Code in closing the Sale of the Assets (the “Closing”) as in the PSA.

         8.    The Sale Terms, including the total consideration realized by the Debtor’s estate

pursuant to the Sale: (i) are fair and reasonable; (ii) represent the highest and best offer for the

Assets; (iii) provide a greater recovery for the Debtor’s creditors than would be provided by any

other practical available alternative; and (iv) constitute fair consideration.

         9.    The transfer of the Assets upon the Closing will: (i) be a legal, valid, and effective

transfer of the Assets of the Debtor’s estate to the Successful Bidder; and (ii) vest the Successful

Bidder with good, marketable and insurable title to the Assets free and clear of any Liens and

security interests of whatever kind or nature.

         10.   Subject to and conditioned upon the occurrence of the Closing, the Debtor is

hereby authorized in accordance with Sections 105(a) and 365 of the Bankruptcy Code to assume

and assign the Assumed Lease to the Successful Bidder free and clear of all claims, and to execute

and deliver to the Successful Bidder such documents or other instruments as may be necessary

to assign and transfer the Assumed Lease to the Successful Bidder as provided in the PSA. Upon

the Closing, Purchaser shall be fully and irrevocably vested with all right, title and interest of the

Debtor under the Assumed Lease and, pursuant to Section 365(k) of the Bankruptcy Code, except




26313488v.1
as expressly set forth in the PSA, the Debtor shall be relieved from any further liability with

respect to the Assumed Lease. Upon the Closing, the Successful Bidder shall have no liability or

obligation with respect to any claim or matter accruing or arising under the Assumed Lease

before the Closing. The Successful Bidder acknowledges and agrees that from and after the

Closing, subject to and in accordance with the PSA, it shall comply with the obligations as the

landlord under the Assumed Lease accruing and arising from and after the Closing under the

Assumed Lease in its entirety, including any indemnification obligations expressly contained in

such Assumed Lease that could arise as a result of events or omissions that occur from and after

the Closing, unless any such provisions are not enforceable pursuant to the terms of this Order.

         11.   Each and every filing agent, filing officer, title agent, recording agency,

governmental department, secretary of state, federal, state and local official, and any other

persons and entity who may be required by operation of law, the duties of its office or contract,

to accept, file, register, or otherwise record or release any documents or instruments or who may

be required to report or insure any title in or to the Assets, is hereby authorized and directed to

accept any and all documents and instruments necessary and appropriate to consummate the Sale

contemplated by the PSA and approved by this Order.

         12.   The sale of the Assets as a going concern is necessary and integral to, and

conditioned upon, the confirmation of Debtor’s Chapter 11 Plan, which will provide for the

disbursement of the Sale proceeds to creditors. The funding for the Chapter 11 Plan can only be

accomplished through the sale of the Assets of the Debtor.

         13.   All of the provisions of this Order and the PSA are nonseverable and mutually

dependent.

  NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:




26313488v.1
         1.    The Motion is granted in its entirety.

         2.    All objections to the Motion or the relief requested therein, if any, that have not

been withdrawn, waived, or settled, and all reservations of rights included therein, are overruled.

         3.    The Chapter 11 Trustee is authorized and empowered, under 11 U.S.C. §§ 105(a)

and 363 to enter into and perform under the PSA in order to close the Sale of the Assets to the

Successful      Bidder       for       the    sum       of     $3,100,000.00        (the      “Sale

Proceeds”), free and clear of all Liens, with such Liens, if any, to attach to the Sale Proceeds in

the priority and validity as they presently exist pending further order of this Court, except as

otherwise provided for in this Order.

         4.    The Chapter 11 Trustee is authorized, under 11 U.S.C. § 365, to assume and assign

all executory contracts and unexpired leases relating to the Assets to the Successful Bidder, at

the Chapter 11 Trustee's discretion.

         5.    All persons and entities, including, but not limited to, all debt security holders,

equity security holders, governmental, tax, and regulatory authorities, lenders, trade and other

creditors, holding claims of any kind and nature arising prior to the Closing or relating to acts

occurring prior to the Closing, and whether imposed by agreement, understanding, law, equity

or otherwise against the Debtor or the Assets (whether legal or equitable, secured or unsecured,

matured or unmatured, contingent or noncontingent, senior or subordinated), arising on or before

the Closing, or out of, under, in connection with, or in any way relating to, events occurring prior

to the Closing, with respect to the Assets, hereby are forever barred, estopped, and permanently

enjoined from asserting such claims of any kind and nature against the Successful Bidder, its

successors or assigns, their property, or the Assets.




26313488v.1
         6.     The terms and provisions of the PSA, together with the terms and provisions of

this Order, shall be binding in all respects upon, and shall inure to the benefit of the Chapter 11

Trustee, the Debtor’s estate, and the Successful Bidder, and their respective affiliates, successors

and assigns, and shall be binding in all respects upon any affected third parties, and all persons

asserting a claim against or interest in the Debtor’s estate or the Assets.

         7.     The Bankruptcy Court retains exclusive jurisdiction to interpret, construe and

enforce the provisions of the PSA and this Order, provided, however, that, in the event the

Bankruptcy Court abstains from exercising or declines to exercise jurisdiction with respect to

any matter provided for in this clause or is without jurisdiction, such abstention, refusal or lack

of jurisdiction shall have no effect upon and shall not control, prohibit or limit the exercise of

jurisdiction of any other court having competent jurisdiction with respect to any such matter.

         8.     The Chapter 11 Trustee is authorized to do such things, and execute such

documents and expend such funds necessary to transfer title to the Assets and to effectuate the

terms and conditions of this Order.

         9.     The Sale and distribution of the net proceeds through the Chapter 11 Plan fall

within the scope of the exemption provided for under section 1146(a) of the Bankruptcy Code

and thus are exempt from the imposition of any New York state, local, or other real property

transfer, deed recording or documentary tax, or other similar taxes that would otherwise be

imposed upon a sale or due in connection with the transfer of the Real Property at Closing.

        10.    The 506(c) Carve-Out is approved, and the Chapter 11 Trustee shall be entitled to

recover from the proceeds of the Sale all reasonable, necessary costs and expenses of preserving

the Assets, conducting the Auction, and closing the Sale transaction, including the Chapter 11

Trustee’s fees and the reasonable fees and expenses of her Professionals, to the extent the fees and




26313488v.1
expenses are approved by the Bankruptcy Court pursuant to the terms of the respective Orders

approving the Chapter 11 Trustee’s employment of the Professionals.

         11.   The Successful Bidder has acted in good faith and will acquire the Assets in good

faith within the meaning of Section 363(m) of the Bankruptcy Code.

         12.   If the Successful Bidder fully performs under the Sale Terms at any time on or

after the entry of this Order, then, with respect to the sale of the Assets, the Successful Bidder

shall be entitled to the protection of 11 U.S.C. § 363(m) as set forth in this Order or any

authorization contained herein, and the purchase by the Successful Bidder constitutes a purchase

in good faith for fair value within the meaning of 11 U.S.C. § 363(m).

         13.   This Court hereby orders that the fourteen (14) day stay provided for in

Bankruptcy Rule 6006(d), to the extent applicable, shall not be in effect with respect to the Sale.



Dated: _____________, 2020
       New York, New York
                                                     _______________________________
                                                     HONORABLE SHELLEY C. CHAPMAN
                                                     UNITED STATES BANKRUPTCY JUDGE




26313488v.1
